Citation Nr: 1422375	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

M. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs Regional Office (RO).

In a January 2011 decision, the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for low back disability, and denied the claim on the merits.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2012 Memorandum Decision, the Board's decision was vacated and remanded for further development and readjudication consistent with the opinion.  

The matter was again remanded by the Board in September 2013.

In a July 2011 submission from the Veteran, an assertion of clear and unmistakable error (CUE) was made with regard to a February 2004 rating decision which denied entitlement to service connection for low back disability.  This is referred to the RO for appropriate action.  


FINDINGS OF FACT

The evidence is at least in equipoise as to whether a chronic low back disability was incurred in service. 


CONCLUSION OF LAW

The criteria for an award of service connection for a low back disability have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a low back disability.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).  

In making all determinations, the Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

In determining the probative value to be assigned to a medical opinion, the Board must assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, whether the medical expert provided a fully articulated opinion, and whether the opinion is supported by a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the file contains a September 2013 opinion from a VA Physician's Assistant who opined that the Veteran's degenerative disease of the lumbar spine was at least as likely as not incurred in or caused by service.  Such opinion was based in part on the Veteran's many complaints of low back pain during service.  While he was employed in a job involving intense labor after service, the examiner nevertheless felt that both service and in-service activities led to the current disability.  

The record also contains a negative opinion, issued in March 2013.  Both opinions include a rationale and both have probative value.  Thus, the record is deemed to be at least in equipoise and the benefit sought on appeal is granted.


ORDER

Service connection for a low back disability is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


